DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-15, 18-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaRose et al. (US 2009/0112312; hereinafter “LaRose”).
Regarding claim 1, LaRose discloses an intravascular blood pump for percutaneous insertion into a patient's blood vessel, comprising: a pump casing having a blood flow inlet and a blood flow outlet (e.g. ¶¶ 31), an impeller arranged in said pump casing so as to be rotatable about an axis of rotation, the impeller having blades sized and shaped for conveying blood from the blood flow inlet to the blood flow outlet (e.g. ¶¶ 51), and a drive unit for rotating the impeller, the drive unit comprising a plurality of posts arranged about the axis of rotation (e.g. Fig. 25, #704), wherein each of the posts comprises a longitudinal axis, a shaft portion extending along the longitudinal axis, and a head portion pointing towards the impeller (e.g. ¶¶ 35-40), wherein a coil winding is disposed about the shaft portion of each of the posts (e.g. Fig. 25, #706-1 through 706-6), the coil windings being sequentially controllable so as to create a rotating magnetic field, wherein the impeller comprises at least one magnet arranged to interact with the rotating magnetic field so as to cause rotation of the impeller (e.g. ¶¶ 37, 59, etc.), wherein the shaft portion of each of the posts comprises a soft magnetic material which is discontinuous in cross-section transverse to the longitudinal axis of the respective post (e.g. Fig. 25 – where it is clear that the magnetic material is discontinuous in the transverse direction to accommodate the coil windings of the stator for generating the rotation)
Regarding claim 2, LaRose discloses the soft magnetic material is provided in the form of a first plurality of sheets of a soft magnetic material (e.g. ¶¶ 35 – “uniform laminations stacked on one another” is considered a plurality of sheets and “silicon steel” classifies as a soft magnetic material).
Regarding claim 8, LaRose discloses the head portion of each of the posts comprises the soft magnetic material (e.g. ¶¶ 35 – “electrical steel”).
Regarding claim 9, LaRose discloses the soft magnetic material in the head portion is provided in the form of a second plurality of sheets, and wherein the second plurality of sheets extends in the same direction as the first plurality of sheets in the shaft portions (e.g. ¶¶ 35 – “uniform laminations stacked on one another”).
Regarding claims 10-11, LaRose discloses each of the head portions comprises a top surface, and wherein each of the head portions of the posts extends in a plane perpendicular to the axis of rotation and is aligned with the respective shaft portion in the axial direction (e.g. ¶¶ 25 – where the stator extends longitudinally and the head portions extend perpendicular outwardly from the longitudinal axis of rotation ).
Regarding claim 12, LaRose discloses the soft magnetic material is provided in the form of a plurality of wires the soft magnetic material, which are electrically insulated from each other (e.g. ¶¶ 37 – insulated wire).
Regarding claim 13, LaRose discloses the drive unit further comprises a back plate, wherein each of the shaft portions of the posts further comprises an end, and wherein the back plate engages each of the ends of the shaft portions of the posts opposite the head portions (e.g. Fig. 1, #30; ¶¶ 32).
Regarding claim 14, LaRose discloses the back plate comprises a soft magnetic material which is discontinuous in cross-section parallel to the longitudinal axis of the respective post (e.g. Fig. 25 – where it is clear that the magnetic material is discontinuous in the transverse direction to accommodate the coil windings of the stator for generating the rotation).
Regarding claim 15, LaRose discloses the soft magnetic material is provided in the form of a plurality of sheets of the soft magnetic material (e.g. ¶¶ 35 – silicon steel or electrical steel).
Regarding claim 18, LaRose discloses the sheets have a thickness of about 25-340 micrometers (e.g. ¶¶ 35 – where 29 gauge steel is equivalent to roughly 340 micrometers).
Regarding claim 19, LaRose discloses the blood pump is an axial blood pump (e.g. ¶¶ 11).
Regarding claim 20, LaRose discloses the soft magnetic material comprises electrical steel (e.g. ¶¶ 35 – silicon steel or electrical steel).
Regarding claim 22, LaRose discloses the soft magnetic material comprises electrical steel (e.g. ¶¶ 35 – silicon steel or electrical steel).
Regarding claim 23, LaRose discloses the sheets have a thickness of about 50-200 micrometers (e.g. ¶¶ 35 – where 29 gauge steel is equivalent to roughly 340 micrometers, which the examiner would consider to meet the claim language due to the use of the relative term “about”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over LaRose.
Regarding claims 3 and 16, Larose indicates that the sheets or laminations are stacked on one another (e.g. ¶¶ 35); however, the prior art fails to expressly disclose the sheets are electrically insulated from one another.  The examiner notes that adhesive between the sheets qualifies as an insulate between layers.  The examiner is of the position that the laminations of LaRose would require some sort of adhesive to secure the sheet layers in position – otherwise there would be no need for individual layers and the element would be a single steel element.  Accordingly, it would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply an adhesive layer, acting as an electrical insulation, between the layers of Larose in order to yield the predictable results of ensuring that the stacked layers or sheets remain in position during manufacturing of the device.
Regarding claim 4, LaRose fails to expressly disclose the insulating layer thickness of about 1-50 micrometers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to set an insulating or adhesive layer thickness of about 1-50 micrometers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, LaRose discloses each of the plurality of sheets extends parallel to the longitudinal axis of the respective post (e.g. Fig. 25 – where the layer of sheets runs parallel to the flow of blood which is along the longitudinal axis).
Regarding claim 6, LaRose discloses each of the plurality of sheets has a thickness of about 25-350 micrometers (e.g. ¶¶ 35 – where 29 gauge steel is equivalent to roughly 340 micrometers).
Regarding claim 17, LaRose discloses the sheets extend parallel to the axis of rotation, so as to provide a discontinuous cross-section transverse to the axis of rotation (e.g. Fig. 25 – where it is clear that the magnetic material is discontinuous in the transverse direction to accommodate the coil windings of the stator for generating the rotation).
Regarding claim 21, LaRose discloses the thickness of each of the first plurality of sheets is between about 50-200 micrometers (e.g. ¶¶ 35 – where 29 gauge steel is equivalent to roughly 340 micrometers, which the examiner would consider to meet the claim language due to the use of the relative term “about”).

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792